        Case 4:19-cv-00854-JM-PSH Document 91 Filed 03/17/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

TRAVIS MANNING                                                                     PLAINTIFF


v.                                No: 4:19-cv-00854 JM-PSH


DEXTER PAYNE, et al.                                                             DEFENDANTS


                                               ORDER

        The Court has reviewed the Findings and Partial Recommendation submitted by United

States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully considering

the objections and making a de novo review of the record in this case, the Court concludes that the

Findings and Partial Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that the motion for summary judgment (Doc. No. 62) filed

by Dexter Payne, Nurzuhal Faust, and Paul Walter is granted, and Manning’s claims against these

defendants are dismissed without prejudice for failure to exhaust available administrative

remedies. Manning’s claims against the Doe defendants are also dismissed without prejudice. His

motion for appointment of counsel (Doc. No. 89) is denied.

        DATED this 17th day of March, 2021.

                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
